           Case 4:20-cv-11272-IT Document 79 Filed 01/24/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 MICHAEL L. TAYLOR and PETER M.
 TAYLOR,
        Petitioners,

                v.
                                                           Case No. 4:20-cv-11272-IT
 JEROME P. MCDERMOTT, Sheriff, Norfolk
 County, Massachusetts, and JOHN
 GIBBONS, United States Marshal, District of
 Massachusetts,

        Respondents.


               PETITIONERS’ MOTION TO AMEND HABEAS PETITION

       Pursuant to 28 U.S.C. § 2242 and Rule 15 of the Federal Rules of Civil Procedure,

Petitioners Michael L. Taylor and Peter M. Taylor respectfully request the Court’s leave to amend

their Verified Second Emergency Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 and

Injunctive Relief (Dkt. 47, “the Petition”) to specifically add to the matters for which the Court’s

review is sought the issue of the sufficiency of the factual allegations to support probable cause as

to Petitioner Peter Taylor even if Article 103 of the Japanese Penal Code may properly be applied

to the facts alleged in these cases and Magistrate Judge Donald Cabell’s denial of Petitioner Peter

Taylor’s Motion for Reconsideration addressed to that issue. (Case No. 4:20-mj-01070-DLC, Dkt.

60.)

       As detailed previously (see Dkts. 68 & 75-1; see also Case No. 4:20-mj-01070-DLC, Dkts.

57 & 61), even assuming that Article 103 could properly be applied to the facts in these cases, the

current record does not establish probable cause to believe that Peter Taylor committed the Article

103 violation on which Japan’s extradition request is based and Peter Taylor thus cannot be
           Case 4:20-cv-11272-IT Document 79 Filed 01/24/21 Page 2 of 7




extradited to Japan under the terms of the U.S.-Japan Extradition Treaty. On January 15, 2021,

the extradition judge, Judge Cabell, denied Peter Taylor’s motion for reconsideration raising these

matters. Accordingly, we seek the Court’s leave to amend the Petition to also seek review of this

issue and that ruling by Judge Cabell. The proposed amended Petition is appended hereto.

                                     LEGAL STANDARD

       Pursuant to 28 U.S.C. § 2242, habeas petitions “may be amended or supplemented as

provided in the rules of procedure applicable to civil actions.” 28 U.S.C. § 2242. Rule 15 of the

Federal Rules of Civil Procedure, therefore, commonly applies to habeas petitions. Prall v.

Cambridge Dist. Court, No. CIV.A. 09-10961-JLT, 2010 WL 7507485 at *2 (D. Mass. Mar. 8,

2010), report and recommendation adopted, No. CIV.A. 1:09-10961, 2011 WL 4382480 (D.

Mass. Sept. 19, 2011). As set forth by the Court in Prall,

       Under Rule 15(a), “in the absence of any apparent or declared reason—such as
       undue delay, bad faith or dilatory motive on the part of the movant” as well as the
       “futility of the amendment,” leave to amend the petition should be freely given.

Id. (quoting Douglas v. Walker, No. 99 Civ. 3626 (VM)(KNF), 2000 WL 943509 at *1 (S.D.N.Y.

July 7, 2000) and Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                         ARGUMENT

       Under the above standard, amendment is appropriate in this matter. The Petition asserts

that Petitioners’ arrest, confinement and extradition are not supported by probable cause. (Dkt. 47

¶¶ 26–45.) As such, the question of the sufficiency of the factual allegations (even assuming the

proper application of Article 103) as to Peter Taylor is already encompassed within the pending

Petition. However, the Petition does not specifically reference Petitioner Peter Taylor’s Motion

for Reconsideration (Case No. 4:20-mj-01070-DLC, Dkt. 57), the events that preceded it, or Judge

Cabell’s denial of that motion (Case No. 4:20-mj-01070-DLC, Dkt. 60). Nor could it have, as




                                                2
           Case 4:20-cv-11272-IT Document 79 Filed 01/24/21 Page 3 of 7




those events all occurred in December 2020 and January 2021—roughly two months after the

Petition was filed on October 29, 2020.

       As set forth in Petitioners’ Motion for Temporary Stay of Habeas Proceeding and for

Remand (Dkt. 68), it was reasonable to give the extradition judge the opportunity to address these

issues in the first instance. Judge Cabell now having done so, at least initially,1 Petitioners seek to

amend the Petition to make clear that they also seek review by this Court of the sufficiency of the

factual allegations to establish the required probable cause to believe that Peter Taylor himself

committed a violation of Article 103 even if that provision properly could be applied to the facts

alleged in these cases.

       Accordingly, there is no undue delay, bad faith or dilatory motive as could warrant denial

of Petitioners’ Motion to Amend. Nor would the amendment be futile. Judge Cabell’s January

15, 2021 Electronic Order (Dkt. 74-1) finding that there is “probable cause to believe that [Peter

Taylor] assisted in the planning, financing, and execution of Ghosn’s escape as alleged” is

insufficient as a matter of law to meet the U.S.-Japan Extradition Treaty’s requirement of probable

cause “that the person sought has committed the offense for which extradition is requested.” Treaty

Art. VIII, § 3 (emphasis added). Japanese law plainly does not prohibit “mak[ing] preparations

for the purpose of committing” an Article 103 offense or “together with one or more persons, …

plann[ing] to commit an act that constitutes” such an offense. (See Dkt. 68-1 at 8–9; Dkt. 75-1 at

7–10.) Such prohibitions on preparation and planning apply only to certain specifically-identified

crimes, of which Article 103 is not one. (Id.) And, as set forth in detail in our previous

submissions (see Dkt. 75-1 at 10–14; Case No. 4:20-mj-01070-DLC, Dkt. 61 at 9–13), nothing in




1
 Peter Taylor’s January 19, 2021 Motion for Reconsideration directed to Judge Cabell remains
pending. Petitioners will supplement if Judge Cabell issues any further rulings.


                                                  3
           Case 4:20-cv-11272-IT Document 79 Filed 01/24/21 Page 4 of 7




the allegations or the evidence establishes that Peter Taylor took any action which enabled Mr.

Ghosn to escape. He never concealed Mr. Ghosn. He never disguised Mr. Ghosn. He never

misdirected, diverted, or otherwise interfered with anyone who was looking for Mr. Ghosn. He

did not smuggle Mr. Ghosn past immigration officials. He never accompanied Mr. Ghosn

anywhere except to spaces in full public view and/or monitored by security cameras. He did not

even accompany Mr. Ghosn to Osaka and Kansai International Airport, the point from which Mr.

Ghosn departed Japan. Indeed, by the time Mr. Ghosn made any attempt to conceal himself from

anyone Peter Taylor had already left Japan several hours earlier from a completely different airport

more than 600 kilometers away. In fact, it is not even alleged that Peter Taylor knew what Mr.

Ghosn planned or intended to do at Kansai International Airport, and there certainly is no evidence

in the record that he did.

       Accordingly, the proposed amendment, even if necessary, would not be futile. Further, the

interests of justice require that all aspects of the probable cause issue, and the extradition judge’s

rulings relating thereto, be considered on habeas review. We thus seek leave to amend out of an

abundance of caution and to ensure that there is no procedural obstacle to full and complete review

of the probable cause issues.

                                          CONCLUSION

       For the reasons set forth above, Petitioners respectfully request leave to amend the Petition

so as to seek review of all aspects of Magistrate Judge Cabell’s probable cause determinations,

including his January 15, 2021 Electronic Order denying Peter Taylor’s Motion for

Reconsideration. Petitioners’ previous submissions on this issue (see Dkts. 68 & 75-1; see also

Case No. 4:20-mj-01070-DLC, Dkts. 57 & 61) are hereby incorporated by reference as if set forth




                                                  4
          Case 4:20-cv-11272-IT Document 79 Filed 01/24/21 Page 5 of 7




fully herein in support of both the instant Motion for Leave and the Petition (and proposed

Amended Petition) themselves.


Dated: January 24, 2021                          Respectfully submitted,

                                                 By their attorneys,

                                                 /s/ Paul V. Kelly
                                                 Paul V. Kelly (BBO No. 267010)
                                                 Jackson Lewis, P.C.
                                                 75 Park Plaza
                                                 Boston, MA 02110
                                                 Tel (617) 367-0025
                                                 paul.kelly@jacksonlewis.com

                                                 /s/ Abbe David Lowell
                                                 Abbe D. Lowell (pro hac vice)
                                                 Christopher D. Man
                                                 Zachary B. Cohen
                                                 Winston & Strawn LLP
                                                 1901 L Street, N.W.
                                                 Washington, DC 20036
                                                 Tel. (202) 282-5875
                                                 adlowell@winston.com

                                                 Counsel for Michael and Peter Taylor

                                                 /s/ Tillman J. Finley
                                                 Daniel Marino (pro hac vice)
                                                 dmarino@marinofinley.com
                                                 Tillman J. Finley (pro hac vice)
                                                 tfinley@marinofinley.com
                                                 MARINO FINLEY LLP
                                                 800 Connecticut Avenue, N.W., Suite 300
                                                 Washington, DC 20006
                                                 Tel. 202.223.8888
                                                 Counsel for Michael L. Taylor

                                                 /s/James P. Ulwick__________
                                                 James P. Ulwick (pro hac vice)
                                                 KRAMON & GRAHAM PA
                                                 One South Street, Suite 2600
                                                 Baltimore, MD 21202
                                                 Tel. (410) 752-6030


                                            5
Case 4:20-cv-11272-IT Document 79 Filed 01/24/21 Page 6 of 7




                                 JUlwick@kg-law.com

                                 Counsel for Peter M. Taylor




                             6
           Case 4:20-cv-11272-IT Document 79 Filed 01/24/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, Tillman J. Finley, hereby certify that on January 24, 2021, I served a copy of the

foregoing on all registered parties by electronic filing on ECF.

                                                             /s/ Tillman J. Finley
                                                             Tillman J. Finley




                                                 7
